Case 3:20-cv-00797-TAD-KLH Document 9 Filed 09/02/20 Page 1 of 1 PageID #: 89



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


DEDEVAION GRAY                                      CIVIL ACTION NO. 20-0797
                                                    SECTION P
VS.                                                 JUDGE TERRY A. DOUGHTY

3RD JUDICIAL DISTRICT COURT, ET AL                  MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No.8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED, that Plaintiff Dedevaion Gray’s

claims are DISMISSED as frivolous, for failing to state claims on which relief may be granted,

and for seeking monetary relief from defendants immune from such relief.

       MONROE, LOUISIANA, this 1st day of September, 2020.



                                             ________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
